Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/330004 response filed 11/09/2021.     
Claims 21 and 25-30 have been examined and fully considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 21 & 25-30 are rejected under 35 U.S.C. 103(a) as being obvious over MRSNY in US 20150247864 in view of HEIL in US 20070141147.
	With respect to Claims 21 & 29-30, MRSNY et al. teach of a method of using device for dissolving a sample substance (Figure 2), the device comprising

-    a cage comprising at least one hole (Figures 1 & 2 "cage" like structure/beaker—the cassette/matrix(1) is inserted into a cage(beaker/tube structure)(since the cassette matrix is inserted in the beaker structure with the sample in it, this can be considered “covering the sample” as recited in the claim,
-    a shell matrix that covers the sample substance to form a shell matrix-sample system (paragraph 0017 & 0022-0032-- test formulations are introduced into the cassette chamber, cassette may have cuvette like design, paragraph 0028),
-    the shell matrix-sample system  is inserted into the cage (Figures 1 & 2). 
More specifically, MRSNY et al. teach of providing the sample(paragraph 0033), covering the sample with a shell matrix comprising a first lyophilic material (paragraph 0027, 0052, 0066, Figure 3-- two sheets for the cassette membrane were made from Biodesign dialysis tubing used on opposing sides of the dissolution cassette. Biodesign dialysis tubing is widely known to be made from high-grade cellulose(lyophilic material). Specifically, MRSNY et al. teach of the material used for the membrane may be selected by the skilled person from suitable materials well known in the art, and includes membranes formed from materials such as cellulose esters. Other materials that may be used for the membrane include, for example, regenerated cellulose, cellulose   MRSNY et al. also teach of using a mixture of membrane material options for the two different sheets (paragraph 0027), inserting into a cage comprising at least one hole (Figure 2 "cage" like structure/beaker), and exposing the matrix/ shell to a medium capable of dissolving the sample substance located in the matrix(the solution shown in figure 1 and 2 is “capable of” dissolving- see associated description). MRSNY et al. also in fact teach of the option of using two cellulosic lyophilic materials together to form a membrane(paragraph 0027), 
MRSNY et al. also specifically teach of enclosing in the lyophilic membrane cassette a hydrogel(Claim 4), or any drug formulation(Claim 27, paragraphs 0056-0059).Many/most drug formulations/tablets utilize cellulose compounds as a binding agent—therefore it would be obvious to one of ordinary skill in the art that MRSNY teaches that a drug formulation( that could be comprised of a compound mixed with cellulose particles) could be contained in the lyophilic/cellulosic membrane cassette of MRSNY. In case this is not obvious to all of ordinary skill in the art, HUANG et al. is used to remedy this. 
	HEIL et al. teach of sequential release pharmaceutical compositions/drugs (abstract). HEIL et al. further teach of drug containing tablets, beads, and granules or particles, of blending and mixing drug components with one or more well known pharmaceutical excipients/inactive substances—including cellulose(reading on another lyophilic material)--(paragraph 0082-0083), and of placing the drug within a matrix (such 
	With respect to Claim 25, MRSNY et al. teach that the apparatus further comprises means for adjusting the height or volume of the buffer above the membrane cassette for modifying the hydrostatic pressure the membrane cassette is under for simulating conditions at an injection site (paragraph 0034).
With respect to Claims 26, MRSNY et al. teach that the cassette was filled with an extracellular matrix component, such as but not limited to hyaluronic acid. Hyaluronic acid sodium salt from Streptococcus equi, purchased from Sigma-Aldrich, was dissolved in the buffer solution at a concentration of 5 mg/ml. The cassette filled with the extracellular matrix component was then placed in the infinite sink of the buffer and pH inside the cassette was monitored and allowed to reach equilibrium. Once equilibrium was achieved, sample was injected to the simulated injection site. After the injection, the optical density and the pH at the injection site were monitored. In addition to these in situ measurements, aliquots of the buffer in the infinite sink can be taken and analysed to monitor the diffusion of the different components of the formulation (paragraph 0073 & 0074). MRSNY et al. also teach of the shell matrix-sample system is inserted into the cage (Figures 1 & 2).

Response to Arguments
Applicant's arguments filed 11/092021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the prior art, specifically MRNSY, applicant argues that the prior art does not teach of, admixing the sample substance with a second lyophilic material, and of particles.
With respect to the HOLLANDER reference, applicant argues that there is no reason that motivate one to use HOLLANDER. Though the examiner does not necessarily agree with this, a new reference, HEIL is used, which remedies matters with respect to both of these arguments and the instantly made amendments by applicant.
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797